DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850

November 30, 1998

Dear State Medicaid Director:
The purpose of this letter is to advise States about the appropriate coverage of Viagra
through the Medicaid program and to encourage States to ensure that appropriate
medications are provided to the Medicaid program.
The issue of whether State Medicaid programs must cover Viagra is governed by the
omnibus Budget Reconciliation Act of 1990, which established the drug rebate program
at section 1927 of the Social Security Act (the Act). This law requires, with a few limited
statutory exceptions, that a State that chooses to include outpatient drugs within its
Medicaid program must cover, for their medically accepted indications, all FDA
approved prescription drugs of manufacturers that have entered into drug rebate
agreements. The specific exceptions are contained in section 1927(d) (2) of the Act,
which provides that a State may choose to exclude or restrict drugs or classes of drugs, or
their medical uses for certain purposes. These exceptions include drugs when used: for
anorexia, weight loss or weight gain; to promote fertility; or to promote smoking
cessation. States may also exclude prescription vitamins and mineral products (except
prenatal vitamins and fluoride preparations); nonprescription drugs ;drugs with respect to
which the manufacturer seeks to condition the sale of the drug on a requirement that
associated tests or monitoring devices be purchased exclusively from the manufacturer or
its designee; barbiturates; and benzodiazepines.
The FDA has approved Viagra only to treat erectile dysfunction in men. Viagra does not
fall within any of the allowable exclusions or restrictions listed in section 1927(d) (2),
and section 1927 (d) (3) of the Act provides for the Secretary to add a drug to that list
only when she determines, based on data she has received from the States, that a drug is
subject to clinical abuse or inappropriate use. Therefore, the law requires that a State’s
Medicaid program cover Viagra when medically necessity dictates such coverage for the
drug’s medically accepted indication.
Secretary Shalala is greatly concerned about the potential for clinical or financial abuse
of Viagra. Therefore, HCFA intends to monitor this vigorously, working with States in
review of their claims and other data to monitor utilization of Viagra. We will work with
States, clinicians, consumer advocates and others to assure consistent collection of the
data that would be necessary to make the determination contemplated by section 1927(d)
(3).

In addition, States have several methods under the Medicaid program to ensure that they
pay for Viagra and other drugs only when the proper diagnosis has been made and the
drug is medically necessary. I understand some States are already taking some of these
steps. I strongly urge you to consider some or all of the following measures to prevent
abuse and misuse of Viagra and to ensure appropriate use and cost efficiencies.
Page 2 – State Medicaid Director
•

Implement procedures to ensure that physicians have undertaken the full medical
assessments necessary to reach the correct diagnosis; and to determine that
Viagra is prescribed only when it is medically necessary;

•

Take all measures necessary to assure Viagra is prescribed only for those for
whom the drug is indicated and used only by those for whom it is prescribed;

•

Monitor and discipline, as appropriate, providers who prescribe Viagra for
medically inappropriate indications or when not medically necessary;

•

Establish prior authorization programs to assure that health professional meet
their responsibilities in prescribing Viagra; and

•

Place limits on the number of refills or the quantity per prescription to discourage
waste, fraud and abuse.

We will work with representatives of States to make communications on best practices
available, so that successful techniques are shared among States.
The challenge to both the States and the Federal government is to provide appropriate
access to new drugs for the Medicaid population while performing the necessary
oversight to assure that these drugs are being used in the appropriate medical
circumstances for the appropriate segment of the Medicaid population. The fundamental
agreement of the rebate legislation is responsible for ensuring Medicaid coverage of
breakthrough pharmaceutical treatments such as protease inhibitors and atypical
antipsychotic drugs. In partnership with the States, I feel assured that this challenge can
be met.
Sincerely,

Sally K. Richardson
Director

cc: All HCFA Regional Administrators

All HCFA Associate Regional Administrators
for Medicaid & State Operations
Lee Partridge
American Public Human Services Association
Joy Wilson
National Conference of State Legislatures
Nolan Jones
National Governors’ Association

